IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 13-0053
                                         444444444444

                               STATE OF TEXAS, PETITIONER,
                                                 v.


                    CLEAR CHANNEL OUTDOOR, INC., RESPONDENT
            4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                           JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the First District, and having considered the appellate record, the parties’
briefs, and counsel’s argument, concludes that the court of appeals’ judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

       1)      The court of appeals’ judgment is reversed;

       2)      The case is remanded to the trial court for further proceedings consistent with this
               Court’s opinion; and

       3)      Petitioner Clear Channel Outdoor, Inc., shall recover, and respondent State of Texas
               shall pay, the costs incurred in this Court.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for the
First District and to the District Court of Harris County, Texas, for observance.


                      Opinion of the Court delivered by Chief Justice Hecht
                                          April 24, 2015
                                            *********